Contract; administrative remedies — failure to exhaust.— Plaintiff sues to recover increased costs allegedly incurred because the Government furnished it with material which had not been desized as plaintiff claimed it should have been under the contract provisions. Upon consideration of defendant’s motion for summary judgment and plaintiff’s opposition thereto, together with oral argument by the parties, it was ordered on November 1, 1961, that defendant’s motion be granted and plaintiff’s petition, as amended, be dismissed on the ground that plaintiff had failed to exhaust its administrative remedy.